The Honorable Allen Gordon State Senator P.O. Box 558 Morrilton, AR 72110
Dear Senator Gordon:
This is in response to your request for an opinion on the following questions regarding the selection of a successor for a county judge who resigns during his term:
1. Who appoints his successor?
2. Can the appointed successor succeed himself?
  3. If the Quorum Court makes the appointment, is the election by a majority of the elected Quorum Court members, or the majority in attendance?
4. Can a Quorum Court member vote for himself?
  5. Is the vote to elect a successor a simple majority, or does it take 2/3 of the governing body?
RESPONSE:
Question 1: Who appoints his successor?
The Quorum Court fills the vacancy through the process of resolution, in accordance with A.C.A. § 14-14-1310 (Repl. 1998). See also Ark. Const. amend. 55, § 4 (stating that the Quorum Court shall have the power to "fill vacancies in elective county offices"); and Hawkins v. Stover,274 Ark. 125, 622 S.W.2d 668 (1981). The procedure for the adoption or amendment of resolutions is set forth in A.C.A. § 14-14-913 (Repl. 1998).
Question 2: Can the appointed successor succeed himself?
The answer to this question is "no," in accordance with A.C.A. §14-14-1310(a)(2)(E).
Question 3: If the Quorum Court makes the appointment, is the election bya majority of the elected Quorum Court members, or the majority inattendance?
In accordance with A.C.A. § 14-14-913 (d), "[a] proposed resolution must be read and adopted by a majority vote of the whole number of justices comprising a quorum court."
Question 4: Can a Quorum Court member vote for himself?
The answer to this question is "no," in accordance with A.C.A. §14-14-1310(a)(2)(C).
Question 5: Is the vote to elect a successor a simple majority, or doesit take 2/3 of the governing body?
In my opinion, a simple majority is required, following the general definition of "majority vote" as "[v]ote by more than half of voters for the candidate. . . ." Black's Law Dictionary 861 (5th ed. 1979). I have found no provision requiring a two-thirds vote on a resolution to fill a vacant elective county office.
Assistant Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:EAW/cyh